     Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 1 of 11 PageID #: 1


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
—————————————————————————X
THE ANNUITY, WELFARE AND APPRENTICESHIP
SKILL IMPROVEMENT & SAFETY FUNDS OF THE
INTERNATIONAL UNION OF OPERATING ENGINEERS
LOCAL 15, 15A, 15C & 15D, AFL-CIO, BY THEIR                             COMPLAINT
TRUSTEES JAMES T. CALLAHAN, THOMAS A.
CALLAHAN, MICHAEL SALGO and WILLIAM                                     CV-19-6861
TYSON, CENTRAL PENSION FUND OF THE
INTERNATIONAL UNION OF OPERATING
ENGINEERS, BY ITS CHIEF EXECUTIVE OFFICER
MICHAEL A. CRABTREE, and INTERNATIONAL
UNION OF OPERATING ENGINEERS LOCAL 15, 15A,
15C & 15D, AFL-CIO BY ITS PRESIDENT & BUSINESS
MANAGER THOMAS A. CALLAHAN,

                                    Plaintiffs,
              -against-

E.E. CRUZ & COMPANY, INC.,

               Defendant.
—————————————————————————X

       Plaintiffs THE ANNUITY, WELFARE AND APPRENTICESHIP SKILL

IMPROVEMENT & SAFETY FUNDS OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS LOCAL 15, 15A, 15C & 15D, AFL-CIO (“LOCAL 15 TRUST FUNDS”),

CENTRAL PENSION FUND OF THE INTERNATIONAL UNION OF OPERATING

ENGINEERS (“CPF”) and INTERNATIONAL UNION OF OPERATING ENGINEERS

LOCAL 15, 15A, 15C & 15D, AFL-CIO (“LOCAL 15”), by their attorneys, BRADY McGUIRE

& STEINBERG, P.C., for their Complaint, respectfully allege:

       1.     This is an action arising under the Employee Retirement Income Security Act of

1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”) and Section 301 of the Labor

Management Relations Act of 1947, as amended, 29 U.S.C. § 185 (“LMRA”) to recover fringe
     Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 2 of 11 PageID #: 2


benefit contributions owed to employee fringe benefit trust funds and supplemental union dues

and political action committee payments owed to a labor organization based upon the breach of

the terms and conditions of two (2) collective bargaining agreements.

                                        JURISDICTION

       2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

U.S.C. § 185(c).

       3.      Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, the Plaintiff Trust Funds are administered from an office, and Plaintiff LOCAL 15

maintains its principal office, both at 44-40 11th Street located in Long Island City, County of

Queens, State of New York.

                                         THE PARTIES

       4.      Plaintiffs LOCAL 15 TRUST FUNDS are joint trustee funds established by

various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

       5.      JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL SALGO and

WILLIAM TYSON are Trustees of Plaintiffs LOCAL 15 TRUST FUNDS and are “fiduciaries”

within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       6.      The LOCAL 15 ANNUITY FUND is an employee pension benefit plan within the

meaning of Section 3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established for the

purpose of providing retirement income to eligible participants.

       7.      The LOCAL 15 WELFARE and APPRENTICESHIP SKILL IMPROVEMENT &

SAFETY FUNDS are employee welfare benefit plans within the meaning of Section 3(1) of
     Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 3 of 11 PageID #: 3


ERISA, 29 U.S.C. § 1002(1) and established for the purpose of providing medical, medical

reimbursement, vacation and skill improvement/training benefits to eligible participants.

       8.      Plaintiff LOCAL 15 TRUST FUNDS constitute multi-employer/employee benefit

plans within the meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       9.      Plaintiff CPF is a joint trustee fund established by a trust indenture pursuant to

Section 302 of the LMRA, 29 U.S.C. § 186 which maintains its principal place of business at

4115 Chesapeake Street, N.W. in Washington, DC.

       10.     MICHAEL A. CRABTREE is the Chief Executive Officer of Plaintiff CPF and is

a “fiduciary” within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

       11.     Plaintiff CPF is an employee pension benefit plan within the meaning of Section

3(2) of ERISA, as amended, 29 U.S.C. § 1002(2) and established for the purpose of providing

retirement income to eligible participants.

       12.     Plaintiff CPF constitutes a multi-employer/employee benefit plan within the

meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37).

       13.     Plaintiff LOCAL 15 is a labor organization as defined in Section 2 of the LMRA,

29 U.S.C. § 152.

       14.     THOMAS A. CALLAHAN is the President & Business Manager of Plaintiff

LOCAL 15.

       15.     Upon information and belief, Defendant E.E. CRUZ & COMPANY, INC. (“E.E.

CRUZ”) was and still is a New York corporation with its principal place of business at 165 Ryan

Street, South Plainview, New Jersey.

       16.     Upon information and belief, Defendant E.E. CRUZ was and still is a foreign

corporation duly licensed to do business in the State of New York.
     Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 4 of 11 PageID #: 4


       17.      Upon information and belief, Defendant E.E. CRUZ was and still is a foreign

corporation doing business in the State of New York.

       18.      Upon information and belief, Defendant E.E. CRUZ is an employer within the

meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of the LMRA, 29

U.S.C. § 185.

                              BACKGROUND INFORMATION

       19.      At all times relevant hereto, Plaintiff LOCAL 15 and Defendant E.E. CRUZ have

been parties to two (2) collective bargaining agreements negotiated by Plaintiff LOCAL 15 and

an employers association known as the General Contractors Association of New York, Inc. (the

“GCA”). Defendant E.E. CRUZ agreed to be bound to the terms and conditions of these

collective bargaining agreements (hereafter referred to as the “Local 15-15A/GCA Agreement”

and the “Local 15D/GCA Agreement” and collectively as the “Collective Bargaining

Agreements”) as a result of its membership in the GCA.

       20.      Pursuant to the terms of the Collective Bargaining Agreements, Defendant E.E.

CRUZ is obligated to remit, at specified rates, contributions to Plaintiffs LOCAL 15 TRUST

FUNDS and Plaintiff CPF based upon each straight and overtime hour of worked performed by

those employees covered by the Collective Bargaining Agreements.

       21.      Pursuant to the terms of the Collective Bargaining Agreements, Defendant E.E.

CRUZ is obligated to remit, at specified rates, employee allocated supplemental union dues and

political action committee payments to Plaintiff LOCAL 15 based upon each straight and

overtime hour of work performed by those employees covered by the Collective Bargaining

Agreements.
     Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 5 of 11 PageID #: 5


                        AS AND FOR A FIRST CAUSE OF ACTION
                   (BREACH OF THE LOCAL 15-15A/GCA AGREEMENT)

       22.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 21 inclusive with the same force and effect as though more fully set forth at

length herein.

       23.       In accordance with the Local 15-15A/GCA Agreement and the Trust Agreements

establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant E.E. CRUZ consented to the

performance of an audit of its books and records to determine whether said Defendant had made

all of the required fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS

and Plaintiff CPF as well as all supplemental union dues and political action committee

payments to Plaintiff LOCAL 15 in accordance with the Local 15-15A/GCA Agreement for the

period of July 1, 2015 through June 30, 2018.

       24.       That on or about March 7, 2019, the results of said audit were detailed by the

auditor for Plaintiffs in a report which determined that Defendant E.E. CRUZ had failed to

provide the contractually required fringe benefit contributions with interest along with the

required supplemental union dues and political action committee payments for the period of July

1, 2015 through June 30, 2018 in the amount of $1,274.55.

       25.       Defendant E.E. CRUZ has failed to pay any portion of the outstanding amount

owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15 TRUST FUNDS and

Plaintiff CPF in the amount of $1,196.15.

       26.       Defendant E.E. CRUZ has failed to pay any portion of the outstanding amount

owed in supplemental union dues and political action committee payments to Plaintiff LOCAL

15 in the amount of $78.40.
     Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 6 of 11 PageID #: 6


       27.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Local 15-15A/GCA Agreement by Defendant E.E. CRUZ, said Defendant is

liable to Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively, in the amount

of $1,274.55.

                       AS AND FOR A SECOND CAUSE OF ACTION
                     (BREACH OF ERISA OBLIGATIONS INCURRED
                 AS A RESULT OF THE LOCAL 15-15A/GCA AGREEMENT)

       28.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 27 inclusive with the same force and effect as though more fully set forth at

length herein.

       29.       The failure of Defendant E.E. CRUZ to make the required fringe benefit

contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF for the period

audited of July 1, 2015 through June 30, 2018 in the amount of $1,196.15 is a violation of

Section 515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit

contributions in accordance with the terms and conditions of the applicable collective bargaining

agreement.

       30.       Defendant E.E. CRUZ remains delinquent in remitting the proper amount owed in

fringe benefit contributions and has failed to pay any portion of the outstanding contributions

owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as detailed above.

       31.       Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at
     Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 7 of 11 PageID #: 7


26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditor’s fees, if any;

and (f) the costs and disbursements of the action.

       32.       Accordingly, as a direct and proximate result of the breach of the Local 15-15A/

GCA Agreement by Defendant E.E. CRUZ and as a result thereof having violated Section 515 of

ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS and

Plaintiff CPF in the amount of $1,196.15, together with accumulated interest on the unpaid and/

or untimely paid principal amount due and owing, liquidated damages, reasonable attorneys’

fees, auditor’s fees, if any, and the costs and disbursements incurred in this action pursuant to

Section 502 of ERISA, 29 U.S.C. § 1132.

                        AS AND FOR A THIRD CAUSE OF ACTION
                     (BREACH OF THE LOCAL 15D/GCA AGREEMENT)

       33.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 32 inclusive with the same force and effect as though more fully set forth at

length herein.

       34.       In accordance with the Local 15D/GCA Agreement and the Trust Agreements

establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant E.E. CRUZ consented to the

performance of an audit of its books and records to determine whether said Defendant had made

all of the required fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS

and Plaintiff CPF as well as all supplemental union dues and political action committee

payments to Plaintiff LOCAL 15 in accordance with the Local 15D/GCA Agreement for the

period of July 1, 2015 through June 30, 2018.

       35.       That on or about March 7, 2019, the results of said audit were detailed by the

auditor for Plaintiffs in a report which determined that Defendant E.E. CRUZ had failed to

provide the contractually required fringe benefit contributions with interest along with the
     Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 8 of 11 PageID #: 8


required supplemental union dues and political action committee payments for the period of July

1, 2015 through June 30, 2018 in the amount of $5,222.14.

       36.       Defendant E.E. CRUZ has failed to pay any portion of the outstanding amount

owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15 TRUST FUNDS and

Plaintiff CPF in the amount of $4,679.68.

       37.       Defendant E.E. CRUZ has failed to pay any portion of the outstanding amount

owed in supplemental union dues and political action committee payments to Plaintiff LOCAL

15 in the amount of $542.46.

       38.       Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Local 15D/GCA Agreement by Defendant E.E. CRUZ, said Defendant is liable

to Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively, in the amount of

$5,222.14.

                       AS AND FOR A FOURTH CAUSE OF ACTION
                     (BREACH OF ERISA OBLIGATIONS INCURRED
                  AS A RESULT OF THE LOCAL 15D/GCA AGREEMENT)

       39.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

numbered 1 through 38 inclusive with the same force and effect as though more fully set forth at

length herein.

       40.       The failure of Defendant E.E. CRUZ to make the required fringe benefit

contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF for the period

audited of July 1, 2015 through June 30, 2018 in the amount of $4,679.68 is a violation of

Section 515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit

contributions in accordance with the terms and conditions of the applicable collective bargaining

agreement.
     Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 9 of 11 PageID #: 9


       41.     Defendant E.E. CRUZ remains delinquent in remitting the proper amount owed in

fringe benefit contributions and has failed to pay any portion of the outstanding contributions

owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as detailed above.

       42.     Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer’s violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund’s Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys’ fees; (e) auditor’s fees, if any;

and (f) the costs and disbursements of the action.

       43.     Accordingly, as a direct and proximate result of the breach of the Local 15D/GCA

Agreement by Defendant E.E. CRUZ and as a result thereof having violated Section 515 of

ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS and

Plaintiff CPF in the amount of $4,679.68, together with accumulated interest on the unpaid and/

or untimely paid principal amount due and owing, liquidated damages, reasonable attorneys’

fees, auditor’s fees, if any, and the costs and disbursements incurred in this action pursuant to

Section 502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15 demand

judgment on the First Cause of Action as against Defendant E.E. CRUZ & COMPANY, INC. in

the amount of fringe benefit contributions with interest along with supplemental union dues and

political action committee payments due and owing totaling $1,274.55.
    Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 10 of 11 PageID #: 10


       WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS and CPF demand judgment on

the Second Cause of Action as against Defendant E.E. CRUZ & COMPANY, INC. in the amount

of fringe benefit contributions with interest due and owing totaling $1,196.15, together with:

       1. Prejudgment interest, computed at the plan rate or the applicable United States
          Treasury rate from the date on which the first payment was due on the total amount
          owed by the Defendant, in accordance with Section 502(g)(2)(B) of ERISA, 29
          U.S.C. § 1132(g)(2)(B);

       2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29 U.S.C. §
          1132(g)(2)(C);

       3. Attorneys’ fees, auditor’s fees, if any, costs and disbursements in accordance with
          Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D); and

       4. Such other and further relief as the Court may deem just and proper in accordance
          with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

       WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15 demand

judgment on the Third Cause of Action as against Defendant E.E. CRUZ & COMPANY, INC. in

the amount of fringe benefit contributions with interest along with supplemental union dues and

political action committee payments due and owing totaling $5,222.14.

       WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS and CPF demand judgment on

the Fourth Cause of Action as against Defendant E.E. CRUZ & COMPANY, INC. in the amount

of fringe benefit contributions with interest due and owing totaling $4,679.68, together with:

       1. Prejudgment interest, computed at the plan rate or the applicable United States
          Treasury rate from the date on which the first payment was due on the total amount
          owed by the Defendant, in accordance with Section 502(g)(2)(B) of ERISA, 29
          U.S.C. § 1132(g)(2)(B);

       2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29 U.S.C. §
          1132(g)(2)(C);

       3. Attorneys’ fees, auditor’s fees, if any, costs and disbursements in accordance with
          Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D); and
   Case 1:19-cv-06861 Document 1 Filed 12/05/19 Page 11 of 11 PageID #: 11


      4. Such other and further relief as the Court may deem just and proper in accordance
         with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

Dated: Tarrytown, New York
       December 5, 2019
                                          Respectfully submitted,

                                          BRADY McGUIRE & STEINBERG, P.C.

                                   By:    /s/ James M. Steinberg

                                          James M. Steinberg, Esq.
                                          Attorneys for Plaintiffs I.U.O.E. Local 15
                                          Trust Funds, CPF & I.U.O.E. Local 15
                                          303 South Broadway, Suite 234
                                          Tarrytown, New York 10591
                                          (914) 478-4293
